Rhodes, J.,
dissenting:
1. The bonds of the city were, by the act, required to be delivered to the plaintiff, to aid 1 c in constructing a railroad from the water front in said city through the county of San Joaquin, and up the San Joaquin Valley, in the direction of the town of Visalia, county of Tulare.” A road leading from Stockton to Peters, a distance of fourteen and a half miles, in a direction north of east, is not a road leading from Stockton up the San Joaquin Valley in the direction of the town of Visalia, which would run in a southeast direction—there being no obstacles to the construction of a road in that direction.
2. In view of the facts existing at the time of the passage of the act of April 1,1870,1 am satisfied that the Legislature did not contemplate the purchase of a railroad by the plaintiff as a compliance on its part with the provisions of the act.
*3413. I am not satisfied that the plaintiff, by virtue of the la'ws under which it was organized, and the laws defining the powers of such corporations, had the power to make the purchase of the Stockton and Copperopolis Railroad Company, as shown in this case; but, on the contrary, I am of the opinion that the plaintiff did not have the power to make the purchase, and that the Stockton and Copperopolis Railroad Company did not have the power to make the sale.
4. I am satisfied that the right of way acquired by the Stockton and Copperopolis Railroad Company, whether acquired by purchase, by proceedings for condemnation, or by municipal grant, did not become the right of way for the Stockton aud Visalia Railroad by an attempted conveyance made by the former to the latter company.
5. But if those corporations did respectively possess such powers, I am of the opinion that the Legislature has not competent authority to provide for the granting of a subsidy by the city of Stockton, to aid one corporation in purchasing from another a railroad already constructed.
In my opinion the judgment and order should be affirmed.